 Case: 4:18-cv-00389-HEA Doc. #: 89 Filed: 08/03/20 Page: 1 of 4 PageID #: 656




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 RODNEY BROWN,                                         )
                                                       )
        Plaintiff,                                     )
                                                       )
 v.                                                    )     Case No. 4:18-cv-389-HEA
                                                       )
 DONALD J. TRUMP, et al.,                              )
                                                       )
        Defendants.                                    )

                     MEMORANDUM IN SUPPORT OF MOTION
                FOR LEAVE TO FILE SECOND AMENDED COMPLAINT

       Plaintiff Rodney Brown seeks leave to assert a second Monell claim against the City of St.

Louis based on the same nucleus of facts already before this court, based on information gathered

through discovery thus far.

                               PROCEDURAL BACKGROUND

       Rodney Brown initiated this lawsuit on March 8, 2018 against Donald J. Trump, the City

of St. Louis, and certain St. Louis Metropolitan Police Department (SLMPD) officers. The claims

in the lawsuit stem from Rodney Brown’s arrest on March 11, 2016 at a campaign rally for then-

presidential candidate Trump, and his subsequent municipal prosecution. On April 17, 2018,

Plaintiff filed a First Amended Complaint as of right. Doc. 22. The First Amended Complaint

asserts eight counts, including a Monell claim for municipal liability against the City with respect

to its custom and practice of arresting activists in retaliation for exercising their First Amendment

rights. Although the First Amended Complaint contains some allegations about the City’s failure

to train SLMPD officers (Doc. 22 at ¶¶ 27 and 39), it does not contain a separate count for failure

to train. While the parties’ case management order has been amended multiple times, the deadline

to amend pleadings (July 31, 2019) has not changed and passed before the case management order



                                                                                                   1
 Case: 4:18-cv-00389-HEA Doc. #: 89 Filed: 08/03/20 Page: 2 of 4 PageID #: 657




was amended. However, discovery is open until December 31, 2020, and trial in this case is not

until July 26, 2021. Doc. 82.

                                           ARGUMENT

       Under the Federal Rules, leave to amend a complaint should be “freely given when justice

so requires.” FED. R. CIV. P. 15(a)(2). It is well established that, “[l]eave to amend should be freely

granted unless there are compelling reasons” to deny it. Alternate Fuels, Inc. v. Cabanas, 538 F.3d

969, 974 (8th Cir. 2008). And, as the Supreme Court has explained,

               Rule 15(a) declares that leave to amend ‘shall be freely given when
               justice so requires; this mandate is to be heeded. See generally, 3
               Moore, Federal Practice (2d ed. 1948), 15.08, 15.10. If the
               underlying facts or circumstances relied upon by a plaintiff may be
               a proper subject of relief, he ought to be afforded an opportunity to
               test his claim on the merits. In the absence of any apparent or
               declared reason-such as undue delay, bad faith or dilatory motive on
               the part of the movant, repeated failure to cure deficiencies by
               amendments previously allowed, undue prejudice to the opposing
               party by virtue of allowance of the amendment, futility of
               amendment, etc.-the leave sought should, as the rules require, be
               “freely given.” Of course, the grant or denial of an opportunity to
               amend is within the discretion of the District Court, but outright
               refusal to grant the leave without any justifying reason appearing for
               the denial is not an exercise of discretion; it is merely abuse of that
               discretion and inconsistent with the spirit of the Federal Rules.

Foman v. Davis, 371 U.S. 178, 182 (1962). In light of this guidance, the Eighth Circuit has held

that, “[a] court abuses its discretion when it denies a motion to amend a complaint unless there

exists undue delay, bad faith, repeated failure to cure deficiencies by amendments previously

allowed, undue prejudice to the non-moving party, or futility of the amendment.” Popoalii v. Corr.

Med. Servs., 512 F.3d 488, 497 (8th Cir. 2008).

       Here, leave is warranted to add a failure to train claim. Both Plaintiff’s initial Complaint

and his First Amended Complaint contain allegations about two of the City’s policies and customs:

(1) arresting individuals in retaliation for exercising their First Amendment right, and (2) arresting



                                                                                                     2
    Case: 4:18-cv-00389-HEA Doc. #: 89 Filed: 08/03/20 Page: 3 of 4 PageID #: 658




individuals for speech allegedly in violation of the City’s general peace disturbance ordinance

absent “fighting words” and without probable cause. Discovery has revealed additional facts which

support a separate Monell claim against the City for its failure to train SLMPD officers.

        None of the compelling reasons the Eighth Circuit and the Supreme Court articulated are

present here. Rodney Brown does not bring this motion as a result of any “repeated failure to cure

deficiencies by amendments previously allowed.” Foman, 371 U.S. at 18. It is not made in bad

faith. Granting leave to amend will not unduly delay the action since the new claim relates to the

same nucleus of operative facts. And there is no undue delay in bringing this motion: due in part

due to delays as a result of the COVID-19 pandemic, depositions of the designated representatives

of the City of St. Louis did not commence until June 23, 2020, and are ongoing.1 Plaintiff brings

this motion in good faith and as soon as practicable after finding the new evidence.

        Finally, while the proposed Second Amended Complaint, attached hereto as Exhibit 1, sets

forth a new claim for relief against the City of St. Louis, this new Count VIII is based on the same

nucleus of facts as both the initial Complaint and First Amended Complaint, i.e., Defendants’

retaliation against individuals for engagement in activity protected by the First Amendment.2

        WHEREFORE, for the foregoing reasons, Plaintiff Rodney Brown respectfully requests

that this Court enter an order granting Plaintiff leave to file the Second Amended Complaint

attached hereto as Exhibit 1, and such other relief as is just and appropriate.




1
 A motion for protective order as to certain 30(b)(6) topics is pending. See Doc. 84-85.
2
 The proposed Second Amended Complaint also removes the three John Doe defendants and
defendant Trump, as well as the conspiracy count (prior Count III), in order to align with the
Court’s March 12, 2019 order (Doc. 55).

                                                                                                  3
 Case: 4:18-cv-00389-HEA Doc. #: 89 Filed: 08/03/20 Page: 4 of 4 PageID #: 659




Dated: August 3, 2020                         Respectfully submitted,
                                              RODERICK AND SOLANGE
                                              MACARTHUR JUSTICE CENTER

                                              By: /s/ Amy E. Breihan
                                              Amy E. Breihan, #65499MO
                                              Megan G. Crane, #71624MO
                                              W. Patrick Mobley, #63636MO
                                              3115 South Grand Blvd., Suite 300
                                              St. Louis, MO 63118
                                              Phone: (314) 254-8540
                                              Fax: (314) 254-8547
                                              amy.breihan@macarthurjustice.org
                                              megan.crane@macarthurjustice.org
                                              pat.mobley@macarthurjustice.org

                                              Attorneys for Plaintiff Rodney Brown




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 3rd day of August, 2020, a true and correct copy of the foregoing

was filed electronically using the Court’s online case filing system, which will send notice to all

counsel of record.

                                              By: /s/ Amy Breihan




                                                                                                   4
